ACCEPTED
                                                                               03-14-00505-CV
                                                                                       6106161
                                                                    THIRD COURT OF APPEALS
                                                                               AUSTIN, TEXAS
                                                                          7/16/2015 5:41:15 PM
                                                                             JEFFREY D. KYLE
                         03-14-00505-CV                                                 CLERK



                    IN THE COURT OF APPEALS
                                                             FILED IN
                    THIRD DISTRICT OF TEXAS           3rd COURT OF APPEALS
                         AUSTIN, TEXAS                    AUSTIN, TEXAS
                                                      7/17/2015 2:44:15 PM
                                                        JEFFREY D. KYLE
                                                              Clerk

                        JERRY HOFROCK

                            Appellant

                               Vs.

                        JUDY HORNSBY

                            Appellee



                      APPELLANT'S BRIEF



                                          JERRY HOFROCK
                                          1601 Eagle Wing
                                          Cedar Park, Texas 78613




Appellant's Brief                           Page i
                    IDENTITY OF PARTIES AND COUNSEL

Appellant:                                Jerry Hofrock
                                          1601 Eagle Wing
                                          Temple, Texas 78613




Appellee:                                 Judy Hornsby



Attorneys for Appellee                    Justin Bradford Smith

                                          John Eric Stoebner
                                          2106 Birdcreek Drive
                                          Temple, Texas 76502




Appellant's Brief                            Page ii
                             TABLE OF CONTENTS

IDENTITY OF PARTIES AND COUNSEL                                     .ii

TABLE OF CONTENTS                        '                          .iii

TABLE OF AUTHORITIES .. ;                                           .iv

STATEMENT OF THE CASE                                                1

STATEMENT OF JURISDICTION                                                 1.

ISSUES PRESENTED                                                          1'

STATEMENT OF FACTS                                                         1

SUMMARY OF THE ARGUMENT                                                   3

ARGUMENTS AND AUTHORITIES                                                 4

ISSUE 1: Did Appellant suffer as a result of Ineffective Counsel.    .4

ISSUE 2: Did the Court err when it ignored Appellant's

hard of hearing disability                                                 5

ISSUE 3: Did the Court err when it awarded attorney's fees                6

PRAYER                                                                         8

CERTIFICATE OF SERVICE                                                     8

CERTIFICATE OF COrv1J>LIANCE                                                  9

APPENDIX                                                                       10




Appellant's Brief                                     Page iii
                          TABLE OF AUTHORITIES

Cases

Burleson State Bank v. Plunkett, 27 S.W.3d 605, (Tex.-App.,    Waco, 2000.) ... 7

Greenway Bank & Trust v. Smith, 679 S.W.2d 592, 596
(Tex.App.-Houston [lst Dist.] 1984, writ ref'd n.r.e.)                        7

Vinewood Capital, LLC v. Sheppard Mullin Richter & Hampton, LLP,
No. 4:10-CV-220-Y, (U.S.Dist.Ct., N.D., Texas Fort Worth Division, 2010) ... 8


Codes

Tex.Bus.& Comm. Code §27.01.                                               4,6, 7

American DisabilityAct                 '"                                     1,6

Texas Constitution

Art. 1, Sec. 19                                 :                             1, 6

Art. 5, Sec. 1                                                                      1

Art. 5, Sec. 6                                                                      1

Art. 1, Sec. 10                                                                     6




Appellant's Brief                                    Page iv
                           STATEMENT OF THE CASE

       The underlying action was a suit brought by Judy Hornsby, in which she

alleged fraud, unjust enrichment and suit for quiet title against Appellant, Jerry

Hofrock. No jury trial was requested and the case was adjudicated at a bench trial.

The court ruled in favor of Ms. Hornsby.

                        STATEMENT OF JURISDICTION

       This court has jurisdiction to hear the case pursuant to Texas Constitution

Art. 1, Sec. 19, Art. 5, Sec. 1, Sec. 6, and American Disability Act.

                               ISSUES PRESENTED

Issue No.1:          Did Appellant suffer as a result of ineffective counsel?

Issue No.2:           Did the Court err when it ignored Appellant's hard of hearing
                     disability?

Issue No.3:          Did the Court err when it awarded attorney's fees?

                             STATEMENT        OF FACTS

       In 2009,     Appellant was approached by Hornsby for help in saving her

property that was close to foreclosure.     Hornsby held title to approximately 10

acres, 5 acres with improved property and 5 acres of unimproved land.            The

unimproved land was not encumbered with a lien. Hornsby told Appellant that she

wanted to be rid of the property without incurring a deficiency to the mortgage

company and without suffering a foreclosure.         She required no profit from the

sale, only that the property did not undergo foreclosure.


Appellant's Brief                                        Page 1
       Appellant agreed to assist Hornsby in a short sale, but because the property

was badly deteriorated, Appellant knew that it would cost close to $100,000 to

bring the property up to marketable value.     In the state in which Appellant first

viewed the property, he knew that even with a reduced rate of pay back to the

mortgage company that the property would not sell for the amount owed. The

property was in a state of disrepair. Hornsby told Appellant that she had no money

to contribute for repairs. Appellant determined that he could fix up the property,

payoff the note at a short sale and gain a profit by selling the unencumbered land,

which would reimburse him for costs expended in fixing Hornsby's property to

sell. In order to be protected, Appellant had Hornsby deed the property to him and

give him power of attorney to work with the mortgage company.

       Appellant moved a crew into the property so they could be on premises and

work full time. Appellant had paid close to $80,000 from his own pocket towards

the renovation when Hornsby returned from out of state, forced her way back onto

the property, thus breaching their contract, and called a halt to the reconstruction.

The property was subsequently foreclosed.

       The deed which Hornsby signed over to Appellant included the encumbered

property and the 5 acre plot which was not encumbered.           Had Appellant been

allowed to sell the 5 acre plot, he could have recouped part of the money which he

had already expended. Instead, Hornsby sued him.



Appellant's Brief                                       Page 2
        When Appellant was served, he wrote a letter to the court informing it that

he was in the process of hiring an attorney. C.R. p. 35. Appellant's letter, which

he filed in district court, stated he had a defense and a possible counterclaim. Then

Appellant hired an attorney,Leonard       F. Green.   Mr. Green filed only a general

denial and nothing else. When the amended petition added unjust enrichment after

the statute of limitations had run on that cause of action, the attorney did not file a

verified denial and raise the defense of the statute of limitations.

                        SUMMARY OF-THE ARGUMENT

       It is clear from the clerk's record and the reporter's records that Appellant

suffered from two disabilities, 1) an incompetent attorney and 2) failure to hear the

trial clearly.

       The only credible work that Mr. Green contributed to Appellant was the

Defendant's      Final Argument filed May 16, 2014.        C.R. 81-91, which clearly

narrates the truth of the transaction.

       It is also clear from Hornsby's testimony that she put no money whatsoever

in the repair of the property, which would leave only Appellant's expenditures for

repairs, utilities and taxes. Why would a man enter into an agreement in which he

paid to improve another person's property, put his own money into the venture and

expected nothing in return? He wouldn't, and he didn't.




Appellant's Brief                                         Page 3
       The award of attorney's fees isjudicial error as none of the actions meet the

criteria of Tex.Bus.& Comm. Code §27.01.

       Appellant bought and paid for the unencumbered 5 acre tract which was

deeded to him and suffered injury when the court ruled against him.

                      ARGUMENTS AND AUTHORITIES

                                      ISSUE 1

 DID APPELLANT        SUFFER AS A RESULT OF INEFFECTIVE                 COUNSEL

       Mr. Green never filed a counterclaim for breach of contract or quantum

meruit for the extensive work that Appellant had performed, nor did he prove up

justifiable reliance or a substantial change in his position based on his reliance

upon Hornsby's promises, assurances, and representations.

       Mr. Green did not raise equitable estoppel. Appellant could not win without

proper pleadings, and the matter was settled by bench trial, so a jury never heard

nor determined the underlying facts. Unpled causes of action or defenses that are

not pled or sworn to or verified as required under the rules will never win in court,

as they are never presented.

       Mr. Green did not present any expert witnesses.

       Although Mr. Green attached as Exhibit D, some contractor estimates and

bills, pool expenses and other invoices, the documents were not properly

presented. There was no offer of proof nor was there a business records affidavit.



Appellant's Brief                                        Page 4
       The case opinions on hearing disabilities in Texas deal with the violation of

Art. 1 Sec. 10, which enumerates rights in a criminal action. However, when one

is subject to loss of property, and make no mistake, Appellant had cl~se to

$100,000 at stake in this case, to deprive him of assistive listening device is

imposing an unnecessary disability upon him. To try him with no listening device

is a violation of the Texas Constitution Art. 1, Sec. 19 and the Americans with

Disabilities Act.

       Appellant claims that the court is in violation of the Americans with

Disabilities Act by not supplying Appellant with an assistive listening advice.

       In reading the transcript,     Appellant   is aware that there were many

discrepancies in the testimony of Hornsby and her attorney, but he did not clearly

hear any of the proceedings in the courtroom and therefore could not alert his

attorney to the misrepresentations.

                                      ISSUE 3

    DID THE COURT ERR WHEN IT AWARDED ATTORNEY'S FEES

       Attorney's   fees cannot be awarded on the basis of Texas Business and

Commerce Code, Section 27.01. First, Hornsby's pleadings to not claim fraud as it

applies to Tex.Bus.& Comm.Code, §27.01, that code does not apply and cannot be

used as a means to obtain attorney's fees.




Appellant's Brief                                      Page 6
        The statute of limitations on unjust enrichment at most is two years.

Plaintiff amended her petition and claimed unjust enrichment.                      The contract

between Appellant and Hornsby was dated November 3, 2009.                             The unjust

enrichment claim was pled on April 21, 2014.

       Mr. Green never had Appellant submit all his expenditures for the case, nor

did Mr. Green prepare Appellant's testimony for trial.

       There is no question that Appellant did not have competent counsel.

                                            ISSUE 2

    DID THE COURT ERR WHEN IT IGNORED APPELLANT'S                                   HARD OF
                      HEARING DISABILITY


       It is obvious from the transcript that Appellant has a hearing impairment,

                                                              1
yet, no accommodation was made for said problem.                  The transcript is replete with

mentions of his inability to hear properly.           Although the courtroom is equipped

with assisted       hearing   devices, none was offered to Appellant.                  The only

accommodation made by the judge was to offer to tum up the volume on the

speakers. As a result, Appellant suffered a disability through the entire trial as he

could not hear nor contribute to his case.




1 Rather than cite the exact page and lines in the transcript where it is obvious Appellant cannot
hear, Appellant refers to the transcript in its entirety to show Appellant could not properly hear.



Appellant's Brief                                                 Page 5
       Section 27.01 only applies to misrepresentations of material fact made to

induce another to enter into a contract for the sale of land or stock. A loan

transaction, even if secured by land, is not considered to come under the statue.

Greenway Bank & Trust v. Smith, 679S.W.2d 592, 596 (Tex.App.-Houston [1st

Dist.] 1984, writ ref'd n.r.e.). Because there was neither a contract for, nor a sale

of,loan or stock between the parties involved in this case, §27.01 does not apply,

and therefore attorney's fees under this section cannot be awarded. Burleson State

Bankv. Plunkett, 27 S.W.3d 605, (Tex.-App.,Waco,        2000.)

       Hornsby did not sell her property to Appellant, she conveyed it to him as

security for his performance of the contract between the two of them, which was:

Appellant was to pay for reconstruction and repair of the property in order to be

able to perform a short sale on Hornsby's property so she would not be subject to

foreclosure. Appellant breached the contract, stopped the work and allowed the

foreclosure to occur after Appellant had paid for most of the repairs and work on

the property.

       Hornsby did not allege any facts to show she suffered injury as a result of

the alleged misrepresentation regarding the contractual arrangements with

Appellant. Injury is an essential element of a fraud claim. Hornsby's property was

set for foreclosure before she met Appellant, and Hornsby's property was




Appellant's Brief                                      Page 7
foreclosed.     Vinewood Capital, LLC v. Sheppard Mullin Richter & Hampton, LLP,

No. 4:10-CV-220-Y, (U.S.Dist.Ct., N.D., Texas Fort Worth Division, 2010).

          Appellant wasthe only party injured.

                                       PRAYER

          Appellant prays that this Court find in Appellant's    favor, reverse the

judgment of the Bell County Court and render a judgment in favor of Appellant

that he was injured by not having a hearing assistance device, and he was the one

who suffered injury, and that attorney's fees cannot be awarded under the Tex.Bus.

& Comm. Code whereby they were brought.

                                                   . Respectfully submitted,




                                                    1601 Eagle Wing Drive
                                                    Cedar Park, Texas 78613

                            CERTIFICATE OF SERVICE

      I, the undersigned, hereby certify that a true and correct copy of Appellant's
Briefwas sent by U. S. Postal Service on July 13,2015 to:

          John Stoebner
          2106 Birdcreek Drive
          Temple, Texas 76502




      (

Appellant's Brief :                                    Page 8
                         CERTIFICATE OF COMPLIANCE

        I, Jerry Hofrock, certify that the word count in this brief is 1,935 words.




.Appellant's Brief                                        Page 9
                             APPENDIX

                    JUDGMENT FROM DISTRICT COURT




Appellant's Brief                         Page 10
                                          No.2S3,616-C
                                                                                            4Jl
JUDY HORNSBY,                                     §                 INTHE DISTRICT     coultt     O.
  Plaintiff,                                      §                                  C      en      a
VS.
                                                  §
                                                  §                      BELL   couHl. 1
                                                                                            ~~I·
                                                                                          ~Y

.JERRY HOFROCK,
                                                  §
                                                  §                                 ii:
  Defendant.                                      §                   I 69th JUDICIAL DIS'IlUdii
                                                                                           2      -a;   ?c;
                                           JUDGMENT

             On May 5, 2014, the above case was called for trial. Plaintiff, Judy Hornsby.

      appeared in person and through her attorney and announced ready for trial. Defendant,

      Jerry Hofrock, appeared in person and through his attorney and announced ready for trial.

             All matters in controversy, legal and factual, were submitted to the Court for its

      determination.   The Court heard evidence and arguments of counsel and through a

  Memorandum Ruling dated May 23, 2014, announced its decision for Plaintiff. Plaintiff

  filed a motion for judgment based on the court's decision.

             The Court hereby RENDERS judgment for Plaintiff.

             The Court ORDERS the rescission and cancellation of all docwnents purporting

  to convey any interest from Plaintiff to Defendant in the real property that is the subject

  of this cause. These documents include: (1) a Special Warranty Deed With Vendor's

  Lien dated November 3, 2009. filed as Jnstrument No. 201O~00010120 in the real

  property records of Bell County, Texas, a copy of which is attached hereto as Exhibit

  "A"; (2) a Special Warranty Deed With Vendor's Lien dated November 3,2009, filed as

  Instrument No. 201 I~00033904 in the real property records of Bell County, Texas, a copy

  of which is attached hereto as Exhibit "B"; (3) a Deed of Trust dated November 3,2009,

  filed as Instrument No. 2010-00010121 in the real property records of Bell County,
                                                                                SCAN
                                                 .....                          1..,:U-Page
                                                                                        14

                                                                                                        *
                                                         ~ ......
  FINAL JUDGMENT                                                                            I of2
  Cause No. 253,616-C
                                                 11111111.1111111
Texas, a copy of which is attached hereto as Exhibit "C"; and (4) an Affidavit and

Memorandum of Agreement Concerning Real Estate, filed as Instrument No. 2009-

00041841 in the real property records of Bell County, Texas, a copy of which is attached

hereto as Exhibit "0".

        Plaintiff requested reasonable attorney fees under Section 27.01 of the Texas

Business and Commerce Code. Plaintiff offered evidence at trial proving reasonable and

necessary attorney fees in the amount of $13,701.09. The Court finds that Defendant

committed fraud in a real estate transaction and therefore ORDERS that Defendant shall

pay Plaintiff $13,701.09 for attorney fees, and that Plaintiff shall recover from Defendant

post-judgment interest on any unpaid sums in the amount of 5% per year from the date of

judgment until paid.

       The Court further ORDERS that Plaintiff recover all costs of court from

Defendant.

       This judgment is final and disposes of all claims and all parties and is appealable.

       All relief not expressly granted by this judgment is denied.

       The Court orders that execution issue for this judgment.



SIGNED ON _       __:...'_B'.....,.:7L_;___   day Of_+~+.   ~ ..,_____   " 2014.




                                                    PRESIDING JUDGE




FINAL JUDGMENT                                                                     Page 2 of2
Cause No. 2S3,616·C